DETAILED ACTION

Status of Claims
Amendment filed October 28, 2021 is acknowledged.   
Claims 2, 5-6, 8, 11, 14-16, 18, 21, 23, 24, and 28 have been cancelled by the applicant.
Claims 1, 3-4, 7, 9-10, 12-13, 17, 19-20, 22, 25-27, and 29-30 are pending. 
Claims 1, 7, 17, 25, 29, and 30 have been amended.    
Claims 1, 3-4, 7, 9-10, 12-13, 17, 19-20, 22, 25-27, and 29-30 are examined below.
Claims 1, 3-4, 7, 9-10, 12-13, 17, 19-20, 22, 25-27, and 29-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive. 
Applicant states:
Kajiyama discloses a thin film transistor substrate. Referring to the following FIGS. 5A and 5B of Kajiyama, Kajiyama only discloses a plurality of recessed portions 23 that are formed on a back surface 22 of the flexible substrate 20. In contrast, in the amended claim 1, referring to the following FIG. 3 of the specification (only for example purpose not as a limitation), the plurality of functional layers comprise a base layer 011, a display film layer, an encapsulation layer 012, and a polarization 

However, Figure 12 of Kajiyama clearly shows a groove in layer 20 (although not labelled as such in Figure 12, it is the same groove as 12 in Figures 5A and 5B) and groove 66a in layer 66.  As such, Kajiyama teaches the explicit bounds of the claim. Thus, applicant’s argument is not persuasive.

Next, applicant argues;
Further, Gunji only discloses a display device. Gunji does not involve that in the plurality of functional layers, at least one groove is formed on the encapsulation layer and at least one groove is formed on the base layer. Therefore, Gunji fails to disclose the above distinguishing features.

However, this argument is not applicable, because Kajiyama already teaches the claimed subject matter in question.

Next, applicant argues:
Based on the distinguishing features, the technical solutions in the amended claim 1 can at least achieve the following technical effects: as at least one groove is formed on the portion, in the target region, of the side of the base layer distal from the display film layer, and at least one groove is formed on the portion, in the target region, of the side of the encapsulation layer distal from the display film layer, the at least one groove on the base layer and the at least one groove on the encapsulation layer can be utilized to reduce the thickness of the non-light-emitting region, such that the thickness of the non-light-emitting region can be less than the thickness of the light-emitting region. As such, the flexibility of the non-light-emitting region can be enhanced, the probability of fractures of the film layers in the light-emitting region can be reduced, thereby effectively preventing cracks from expanding towards the light-emitting region, and thus the life time of the device is prolonged.

However, the explicit limitations of the claim are taught by Kajiyama in view of Gunji, as shown below.  The particularly cited intended consequences of the claimed subject matter are not relevant to the anticipation of the limitations themselves.  Thus, applicant’s argument is not relevant.

Next, applicant argues:
Kajiyama only discloses the recessed portions 23 are disposed on the flexible substrate, but not on the plurality of functional layers. It can be seen that Kajiyama cannot give the technical hint that at least one groove is formed on a portion, in the target region, of the side of the base layer distal from the display film layer, and at least one groove is formed on a portion, in the target region, of the side of the encapsulation layer distal from the display film layer.

However, the flexible substrate (25) of Kajiyama fulfills the limitations of the “base layer” as claimed.  It is unclear what “but not on the plurality of functional layers” is referring because nowhere in the claim is a groove described as “on the plurality of functional layers.”  The claim language is anticipated by Kajiyama, as shown in the rejections below.  Thus, applicant’s argument is not persuasive.

Next, applicant argues:
Gunji discloses a trench 180, and the purpose of which is to separate adjacent pixels. The trench cannot avoid the extension of cracks or deformations in the light-emitting region when cracks occur. Therefore, Gunji cannot give the technical hint that at least one groove is formed on a portion, in the target region, of the side of the base layer distal from the display film layer, and at least one groove is formed on a portion, in the target region, of the side of the encapsulation layer distal from the display film layer.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., avoid the extension of cracks or deformations in the light-emitting region when cracks occur) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Next, applicant argues:
In addition, claim 13 is a method dependent claim corresponding to claim 1, as the device claim 1 is patentable, the method claim 13 is also patentable.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7, 9-10, 12, 17, 19-20, 22, 25-27, and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 includes 
“at least one target functional layer” in line 6; 
“a surface of a portion of the
“the display panel comprising a plurality of functional layers that are stacked (line 8);
“the plurality of functional layers comprise a base layer … an encapsulation layer …, wherein the encapsulation layer and the base layer are both the target functional layers (lines 14-16),

First, it is unclear to one of ordinary skill in the art if there is one target functional layer or multiple functional layers (see (a), (b), and (d), which appear to contradict one another).  Second, the encapsulation layer and the base layer are explicitly claimed to be both “functional layers” and “target functional layers” with no explicit relationship between the “functional layers” and the “target functional layers” such that one of ordinary skill in the art would be sure of the bounds of the invention (i.e. the claim includes “target functional layers” and “functional layers” distinctly, but then appears to claim that the “target functional layers” are not distinct from the functional layers, but are rather a subset of functional layers.  Thus, it is unclear whether the “functional layers” and “target functional layers” are distinct).

Claim 3 depends on claim 1, and inherits all the rejections therein.

Claim 4 depends on claim 3, and inherits all the rejections therein.

Claim 7 depends on claim 1, and inherits all the rejections therein.

Claim 9 depends on claim 1, and inherits all the rejections therein.

Claim 10 depends on claim 9, and inherits all the rejections therein.

Claim 12 depends on claim 1, and inherits all the rejections therein.

Claim 17 includes 
“at least one target functional layer” in line 7; 
“a surface of a portion of the target functional layer” in lines 7-8; 
“the display panel comprising a plurality of functional layers that are stacked (line 9);
“the plurality of functional layers comprise a base layer … an encapsulation layer …, wherein the encapsulation layer and the base layer are both the target functional layers (lines 15-17),

First, it is unclear to one of ordinary skill in the art if there is one target functional layer or multiple functional layers (see (a), (b), and (d), which appear to contradict one another).  Second, the encapsulation layer and the base layer are explicitly claimed to be both “functional layers” and “target functional layers” with no explicit relationship between the “functional layers” and the “target functional layers” such that one of ordinary skill in the art would be sure of the bounds of the invention (i.e. the claim includes “target functional layers” and “functional layers” distinctly, but then appears to claim that the “target functional layers” are not distinct from the functional layers, but are rather a subset of functional layers.  Thus, it is unclear whether the “functional layers” and “target functional layers” are distinct).

Claim 19 depends on claim 17, and inherits all the rejections therein.

Claim 20 depends on claim 17, and inherits all the rejections therein.

Claim 22 depends on claim 17, and inherits all the rejections therein.

Claim 25 depends on claim 1, and inherits all the rejections therein.

Claim 26 depends on claim 17, and inherits all the rejections therein.

Claim 27 depends on claim 26, and inherits all the rejections therein.

Claim 29 depends on claim 17, and inherits all the rejections therein.

Claim 30 depends on claim 17, and inherits all the rejections therein.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7, 9-10, 12, 17, 19-20, 22, 25-27, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the target functional layers" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  

The claim previously included “the display panel comprising at least one target functional layer,” in line 6.  This phrase is open ended to include one or more target functional layers.  However, the following limitation states “wherein a surface of a portion of the target functional layer in the target region comprises at least one groove,” (lines 6-7).  With the statement “the target functional layer in the target region” it is conveyed to one of ordinary skill that the claim is drawn to a single target functional layer in the target region. 

The claim then states “the display panel comprising a plurality of functional layers that are stacked,” (line 8) which are separately claimed, and thus distinct from “at least one target functional layer.”  The claim has thus delineated between “the target functional layer” and “functional layers,” without establishing any discernable relationship between the two terms.

Lines 14-16 include “wherein the plurality of functional layers comprise a base layer, a display film layer, an encapsulation layer, and a polarization layer that are stacked in sequence,” 

First, the claim had previously included the limitation defining one target functional layer (lines 6-7) such that there is no antecedent basis for the definitive “the target functional layers,” (line 16).  Second, the base layer and encapsulation layers have been claimed to be both functional layers and target functional layers (lines 14-16) with no claimed relationship between functional layers and target functional layers which are readily understood to one of ordinary skill in the art.

For the purposes of examination, the term “the target functional layer” in line 7 will be interpreted to be “one of the target functional layers” and the phrase “the encapsulation layer and the base layer are both the target functional layers” will be interpreted as “the encapsulation layer is one of the target functional layers and the base layer is one of the target functional layers.”  This interpretation is not to be construed as a guide to 112 compliance.

Claim 3 recites the limitation "the target functional layer" in line 4.  
For the purposes of examination, “the target functional layer” of line 4 will be interpreted as “one target functional layer.”  This interpretation is not to be construed as a guide to 112 compliance.

Further, claim 3 recites the limitation "the groove is in an elongated shape" in lines 1-2, and “the groove” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 refers to “one groove formed on a portion… of a side of the base layer… and one groove formed on a portion… of a side of the encapsulation layer.”  It is unclear as to which “groove” of claim 1 “the groove” of claim 3 refers.

For the purposes of examination, “the groove” of claim 3 will be interpreted to mean “one of the grooves.”  This interpretation is not to be construed as a guide to 112 compliance.

Claim 4 recites the limitation "the target functional layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 recites “the target function layer” in line 7 and “the target functional layers” in line 16.  It is unclear if “the target functional layer” of claim 4 is referring to a single target functional layer or more than one target functional layer.

For the purposes of examination, “the target functional layer” of line 4 will be interpreted as “one target functional layer.”  This interpretation is not to be construed as a guide to 112 compliance.

Further, claim 4 recites the limitation "a depth of the groove" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 refers to “one groove formed on a portion… of a side of the base layer… and one groove formed on a portion… of a side of the encapsulation layer.”  It is unclear as to which “groove” of claim 1 “the groove” of claim 4 refers.

For the purposes of examination, “the groove” of claim 4 will be interpreted to mean “one of the grooves.”  This interpretation is not to be construed as a guide to 112 compliance.

Claim 7 depends on claim 1, and inherits all the rejections therein.

Claim 9 depends on claim 1, and inherits all the rejections therein.

Claim 10 depends on claim 9, and inherits all the rejections therein.

Claim 12 depends on claim 1, and inherits all the rejections therein.

Claim 17 recites the limitation "the target functional layers" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  

The claim previously included “the display panel comprising at least one target functional layer,” in line 7.  This phrase is open ended to include one or more target functional layers.  However, the following limitation states “wherein a surface of a portion of the target functional layer in the target region comprises at least one groove,” (lines 7-8).  With the statement “the target functional layer in the target region” it is conveyed to one of ordinary skill that the claim is drawn to a single target functional layer in the target region.  

The claim then states “the display panel comprising a plurality of functional layers that are stacked,” (line 9) which are separately claimed, and thus distinct from “at least one target functional layer.”  The claim has thus delineated between “the target functional layer” and “functional layers,” without establishing any discernable relationship between the two terms.

Lines 15-17 include “wherein the plurality of functional layers comprise a base layer, a display film layer, an encapsulation layer, and a polarization layer that are stacked in sequence,” (thus defining the base layer and encapsulation layers as “functional layers”), “wherein the encapsulation layer and the base layer are both the target functional layers,” (thus defining the base layer and the encapsulation layers as “target functional layers.”).  

First, the claim had previously included the limitation defining one target functional layer (lines 7-8) such that there is no antecedent basis for the definitive “the target functional layers,” (line 17).  Second, the base layer and encapsulation layers have been claimed to be both functional layers and target functional layers (lines 15-17) with no claimed relationship between functional layers and target functional layers which are readily understood to one of ordinary skill in the art.

For the purposes of examination, the term “the target functional layer” in line 8 will be interpreted to be “one of the target functional layers” and the phrase “the encapsulation layer and the base layer are both the target functional layers” will be interpreted as “the encapsulation layer is one of the target functional layers and the base layer is one of the target functional layers.”  This interpretation is not to be construed as a guide to 112 compliance.

Claim 19 depends on claim 17, and inherits all the rejections therein.

Claim 20 depends on claim 17, and inherits all the rejections therein.

Claim 22 depends on claim 17, and inherits all the rejections therein.

Claim 25 depends on claim 1, and inherits all the rejections therein.

Claim 26 recites the limitation "the target functional layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 17 recites “the target function layer” in line 8 and “the target functional layers” in line 17.  It is unclear if “the target functional layer” of claim 26 is referring to a single target functional layer or more than one target functional layer.

For the purposes of examination, “the target functional layer” of line 4 will be interpreted as “one target functional layer.”  This interpretation is not to be construed as a guide to 112 compliance.

Further, claim 26 recites the limitation "the groove is in an elongated shape" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 17 refers to “one groove formed on a portion… of a side of the base layer… and one groove formed on a portion… of a side of the encapsulation layer.”  It is unclear as to which “groove” of claim 17 “the groove” of claim 26 refers.

For the purposes of examination, “the groove” of claim 26 will be interpreted to mean “one of the grooves.”  This interpretation is not to be construed as a guide to 112 compliance.

Claim 27 recites the limitation "the target functional layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 17 recites “the target function layer” in line 8 and “the target functional layers” in line 17.  It is unclear if “the target functional layer” of claim 27 is referring to a single target functional layer or more than one target functional layer.

For the purposes of examination, “the target functional layer” of line 4 will be interpreted as “one target functional layer.”  This interpretation is not to be construed as a guide to 112 compliance.

Further, claim 27 recites the limitation "a depth of the groove" in lines 1-2, and “the groove” in line 3 (twice).  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 17 refers to “one groove formed on a portion… of a side of the base layer… and 

For the purposes of examination, “the groove” of claim 27 will be interpreted to mean “one of the grooves.”  This interpretation is not to be construed as a guide to 112 compliance.

Claim 29 depends on claim 17, and inherits all the rejections therein.

Claim 30 depends on claim 17, and inherits all the rejections therein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 3-4, 7, 9-10, 12-13, 17, 19-20, 22, 25-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (JP 2019-016734; hereinafter “Kajiyama,” references are made to US Pub. No. 2020/0144303 as a translation thereof) in view of Gunji (US 10,304,914).

Regarding claim 1, Kajiyama teaches a display panel, comprising a light-emitting region (10) and a non-light-emitting region (any space between pixels 10); 
wherein the non-light-emitting region comprises a target region (24), the target region having a thickness less than that of the light-emitting region (Figure 5A);
the display panel further comprising a light-emitting unit and a pixel circuit (Figure 2B: 11 and 12/13);
the display panel comprising at least one target functional layer (20, 62, and 66 together shown in Figures 3 and 12; 62 and 66 are not marked in Figure 3 but are shown in Figure 12);
wherein a surface of a portion of the target functional layer in the target region comprises at least one groove (23);

wherein the plurality of functional layers comprise a base layer (25), a display film layer (20), an encapsulation layer (66), and a polarization layer (Official Notice is taken that most OLEDs may utilize a polarization layer) that are stacked in sequence, wherein the encapsulation layer (66) and the base layer (25) are both the target functional layers;
at least one groove (23) is formed on a portion, in the target region, of a side of the base layer distal from the display film layer, and at least one groove (66a) is formed on a portion, in the target region, of a side of the encapsulation layer distal from the display film layer.

Thus, Kajiyama teaches the display panel of claim 1 with the exception of the light-emitting unit and the pixel circuit are both in the light-emitting region.

However, Gunji teaches an analogous device in which groove 180 is utilized between adjacent pixels (Figures 2A and 11) in order to reduce stress on pixel circuits (column 4, lines 43-56 and column 9, lines 6-36) and thus increase the reliability of the display device.  It would have been obvious to one of ordinary skill in the art at the time of filing to space the trenches of Kajiyama as taught by Gunji in order to produce a flexible display panel while maintaining reliability of the device.

Regarding claim 3, Kajiyama in view of Gunji teaches the groove is in an elongated strip shape (Kajiyama: Figures 5A and 5B), and a first cross section of the groove is in any one of a 

Regarding claim 4, Kajiyama in view of Gunji teaches a width of an opening surface of the groove is less than or equal to 10 µm (Gunji: column 6, lines 35-65), and a depth direction of the groove is parallel to the thicknesswise direction of the target functional layer (Figure 4).

Since the applicant has not established the criticality of depth stated and since these depths (500 nm to 50 µm) are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 7, Kajiyama in view of Gunji teaches the display film layer comprises a first insulating layer (Gunji: 150), a semiconductor layer (126), a gate insulating layer (152), a gate (128), a second insulating layer (156), a source and drain layer (130 and 132), a planarization layer (162), a first electrode (144), a pixel defining layer (164), a light-emitting functional layer (166) and a second electrode (168) that are disposed between the base layer (102) and the encapsulation layer (Kajiyama: layer above 12) along a direction distal from the base layer.

Regarding claim 9, Kajiyama in view of Gunji teaches the display panel is an electroluminescent display panel, and the light-emitting unit is an electroluminescent unit (Gunji: column 1, lines 19-39).

Regarding claim 10, Kajiyama in view of Gunji teaches the display panel is any one of an OLED display panel and a QLED display panel; and correspondingly, the light-emitting unit is any one of an OLED and a QLED (Gunji: column 1, lines 19-39).

Regarding claim 12, Kajiyama in view of Gunji teaches the display panel is a flexible display panel (Gunji: column 1, lines 14-15).

Regarding claim 13, Kajiyama teaches a method for manufacturing a display panel, comprising: 
manufacturing a display panel, the display panel comprising a light-emitting region and a non-light emitting region (any space between pixels 10);
wherein the non-light-emitting region comprises a target region (24), the target region having a thickness less than that of the light-emitting region (Figure 5A), the display panel further comprising a light-emitting unit and a pixel circuit (Figure 2B: 11 and 12/13);
wherein the manufacturing of the display panel comprises:
forming a plurality of functional layers that are stacked (layers 20, 62 and 66 shown in Figures 3 and 12; 62 and 66 are not marked in Figure 3 but are shown in Figure 12);

wherein the forming a plurality of functional layers that are stacked comprises:
providing a base substrate (Kajiyama: Figure 9: 50);
wherein the base substrate comprises a first region and a second region (see annotated Figure below), the second region protruding from the first region (see annotated Figure below), and the second region being provided with at least one protrusion (55);

    PNG
    media_image1.png
    415
    549
    media_image1.png
    Greyscale

forming a base layer (24) on a surface of the base substrate where the at least one protrusion is;
wherein a thickness of a portion of the base layer in the second region is less than a thickness of a portion of the base layer in the first region, a surface, distal from the base 
forming a display film layer on a side of the base layer distal from the base substrate (Figures 10 and 11);
forming an encapsulation layer (66) on a side of the display film layer distal from the base layer, wherein a surface of the encapsulation layer distal from the display film layer is provided with at least one groove, an orthographic projection of the at least one groove on the base substrate being in the second region (Figure 12);
forming a polarization layer on a side of the encapsulation layer distal from the display film layer, wherein the base layer the display film layer (Official Notice is taken that most OLED devices may include a polarization layer), the encapsulation layer and the polarization layer form the plurality of functional layers, and the base layer and the encapsulation layer are both the target function layers (Figure 12); and
stripping of the base substrate (paragraph 52);
wherein the forming an encapsulation layer on a side of the display film layer distal from the base layer, a surface of the encapsulation layer distal form the display film layer being provided with at least one groove comprises:
forming an encapsulation material layer on the side of the display film layer distal from the base layer (66); and
forming at least one groove (66a) on a surface of the encapsulation material layer distal from the display film layer to obtain the encapsulation layer.

Thus, Kajiyama teaches the display panel of claim 1 with the exception of the light-emitting unit and the pixel circuit are both in the light-emitting region.

However, Gunji teaches an analogous device in which groove 180 is utilized between adjacent pixels (Figures 2A and 11) in order to reduce stress on pixel circuits (column 4, lines 43-56 and column 9, lines 6-36) and thus increase the reliability of the display device.  It would have been obvious to one of ordinary skill in the art at the time of filing to space the trenches of Kajiyama as taught by Gunji in order to produce a flexible display panel while maintaining reliability of the device.

Regarding claim 17, Kajiyama teaches a display device, comprising:
a display panel, the display panel comprising a light-emitting region (10) and a non-light-emitting region (any space between pixels 10); 
wherein the non-light-emitting region comprises a target region (24), the target region having a thickness less than that of the light-emitting region (Figure 5A);
the display panel further comprising a light-emitting unit and a pixel circuit (Figure 2B: 11 and 12/13);
the display panel comprising at least one target functional layer (20, 62, and 66 together shown in Figures 3 and 12; 62 and 66 are not marked in Figure 3 but are shown in Figure 12), wherein a surface of a portion of the target functional layer in the target region comprises at least one groove (23);

wherein the plurality of functional layers comprise a base layer (25), a display film layer (20), an encapsulation layer (66), and a polarization layer (Official Notice is taken that most OLEDs may utilize a polarization layer) that are stacked in sequence, wherein the encapsulation layer (66) and the base layer (25) are both the target functional layers;
at least one groove (23) is formed on a portion, in the target region, of a side of the base layer distal from the display film layer, and at least one groove (66a) is formed on a portion, in the target region, of a side of the encapsulation layer distal from the display film layer.

Thus, Kajiyama teaches the display panel of claim 1 with the exception of the light-emitting unit and the pixel circuit are both in the light-emitting region.

However, Gunji teaches an analogous device in which groove 180 is utilized between adjacent pixels (Figures 2A and 11) in order to reduce stress on pixel circuits (column 4, lines 43-56 and column 9, lines 6-36) and thus increase the reliability of the display device.  It would have been obvious to one of ordinary skill in the art at the time of filing to space the trenches of Kajiyama as taught by Gunji in order to produce a flexible display panel while maintaining reliability of the device.

Regarding claim 19, Kajiyama in view of Gunji teaches the display device is an electroluminescent display panel, and the light-emitting unit is an electroluminescent unit (Gunji: column 1, lines 19-39).

Regarding claim 20, Kajiyama in view of Gunji teaches the display device is any one of an OLED display panel and a QLED display panel; and correspondingly, the light-emitting unit is any one of an OLED and a QLED (Gunji: column 1, lines 19-39).

Regarding claim 22, Kajiyama in view of Gunji teaches the display device is a flexible display panel (Gunji: column 1, lines 14-15).

Regarding claim 25, Kajiyama in view of Gunji teaches three grooves are formed on the portion, in the target region, of the side of the base layer (25) distal from the display film layer (Kajiyama: Figures 3 and 5A-5B), and three grooves (66a) are formed on the portion, in the target region, of the side of the encapsulation layer distal from the display film layer (Kajiyama: Figures 3 and 5A-5B).  

Regarding claim 26, Kajiyama in view of Gunji teaches the groove (Kajiyama: 23) is in an elongated strip shape, and a first cross section of the groove is in any one of a rectangular shape and a trapezoid shape, the first cross section being parallel to a thicknesswise direction of the target functional layer and perpendicular to a lengthwise direction of the groove (Kajiyama: Figures 5A and 5B).

Regarding claim 27, Kajiyama in view of Gunji teaches a width of an opening surface of the groove is less than or equal to 10 µm (Gunji: column 6, lines 35-65), and a depth direction of the groove is parallel to the thicknesswise direction of the target functional layer (Figure 4).

Since the applicant has not established the criticality of depth stated and since these depths (500 nm to 50 µm) are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 29, Kajiyama in view of Gunji teaches display film layer (Kajiyama: 12, described only as “thin film transistors”) comprises a first insulating layer (Gunji: 150; in this case, Kajiyama teaches “thin film transistors” but does not give explicit details of the thin film transistors.  Thus, Gunji teaches the specifics of the incorporated thin film transistors which may be utilized in Kajiyama where “12” is invoked), a semiconductor layer (126), a gate insulating layer (152), a gate (128), a second insulating layer (156), a source and drain layer (130 and 132), a planarization layer (162), a first electrode (144), a pixel defining layer (164), a light-emitting functional layer (166) and a second electrode (168) that are disposed between the base layer and the encapsulation layer (170; corresponds to “layer above 12” in Kajiyama) along a direction distal from the base layer.

Regarding claim 30, Kajiyama in view of Gunji teaches three grooves are formed on the portion, in the target region, of the side of the base layer (25) distal from the display film layer (Kajiyama: Figures 3 and 5A-5B), and three grooves (66a) are formed on the portion, in the target region, of the side of the encapsulation layer distal from the display film layer (Kajiyama: Figures 3 and 5A-5B).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        
/PHAT X CAO/Primary Examiner, Art Unit 2817